                                                                 Case 2:18-bk-11475-RK            Doc 670 Filed 07/30/21 Entered 07/30/21 15:32:50                    Desc
                                                                                                    Main Document Page 1 of 7



                                                                   1 SMILEY WANG-EKVALL, LLP
                                                                     Robert S. Marticello, State Bar No. 244256
                                                                   2 rmarticello@swelawfirm.com                                            FILED & ENTERED
                                                                     Michael L. Simon, State Bar No. 300822
                                                                   3 msimon@swelawfirm.com
                                                                     3200 Park Center Drive, Suite 250                                           JUL 30 2021
                                                                   4 Costa Mesa, California 92626
                                                                     Telephone:    714 445-1000                                             CLERK U.S. BANKRUPTCY COURT
                                                                   5 Facsimile:    714 445-1002                                             Central District of California
                                                                                                                                            BY tatum      DEPUTY CLERK
                                                                   6 Attorneys for Howard Grobstein, Plan Trustee

                                                                   7

                                                                   8                                UNITED STATES BANKRUPTCY COURT
                                                                   9                                  CENTRAL DISTRICT OF CALIFORNIA
                                                                  10                                         LOS ANGELES DIVISION
                                                                  11 In re                                                    Case No. 2:18-bk-11475-RK
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                             3200 Park Center Drive, Suite 250




                                                                  12 CATHERINE TRINH,                                         Chapter 11
                               Costa Mesa, California 92626




                                                                  13                                                          ORDER GRANTING IN PART AND
                                                                                                                              DENYING IN PART MOTION TO
                                                                  14                                                          EXTEND DEADLINE TO COMMENCE
                                                                                                                              LITIGATION
                                                                  15                                       Debtor.
                                                                                                                              Hearing (via Zoom for Government):
                                                                  16                                                          DATE: July 27, 2021
                                                                                                                              TIME: 2:00 p.m.
                                                                  17                                                          CTRM: 1675
                                                                                                                                       Edward R. Roybal Federal
                                                                  18                                                                   Building and Courthouse
                                                                                                                                       255 E. Temple Street
                                                                  19                                                                   Los Angeles, CA 90012
                                                                  20

                                                                  21               On June 8, 2021, Howard Grobstein, the plan trustee (the "Plan Trustee") of the post-
                                                                  22 confirmation plan trust (the "Plan Trust") established in the above-captioned case of Catherine

                                                                  23 Trinh, filed and served the Motion to Extend Deadline to Commence Litigation [Docket No. 626]

                                                                  24 (the "Motion") and a notice of the Motion [Docket No. 627] (the "Notice"). No opposition to or

                                                                  25 request for hearing on the Notice or Motion was filed or served. See Declaration That No Party

                                                                  26 Requested a Hearing On Motion [Docket No. 640] ("Declaration of Non-Opposition").
                                                                  27

                                                                  28

                                                                       2877881.1                                            1                                                ORDER
                                                                 Case 2:18-bk-11475-RK            Doc 670 Filed 07/30/21 Entered 07/30/21 15:32:50                 Desc
                                                                                                    Main Document Page 2 of 7



                                                                   1               On June 30, 2021, the Court entered the Order Setting Hearing on Plan Trustee's Motion

                                                                   2 to Extend Deadline to Commence Litigation and Tentative Ruling [Docket No. 643], through

                                                                   3 which the Court set a hearing on the Motion for July 13, 2021. On July 9, 2021, the Plan Trustee

                                                                   4 filed and served the Supplemental Brief In Response to Order Setting Hearing on Plan Trustee's

                                                                   5 Motion to Extend Deadline to Commence Litigation [Docket No. 648] (the "Supplemental Brief").

                                                                   6 At the July 13, 2021 hearing on the Motion, the Court continued the hearing to July 27, 2021. On

                                                                   7 July 23, 2021, the Plan Trustee filed and served the Further Supplemental Brief In Support of Plan

                                                                   8 Trustee's Motion to Extend Deadline to Commence Litigation [Docket No. 658] (together with the

                                                                   9 Supplemental Brief, the "Supplemental Briefs").

                                                                  10               Having reviewed the Notice, the Motion, the Declaration of Non-Opposition, and the

                                                                  11 papers filed in support thereof, including the Supplemental Briefs, and finding that service and
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                             3200 Park Center Drive, Suite 250




                                                                  12 notice of the Motion were proper and that no further or additional notice need be given, and
                               Costa Mesa, California 92626




                                                                  13 having considered the oral argument of counsel at the hearings and finding good cause to enter the

                                                                  14 following order:

                                                                  15               IT IS ORDERED that:

                                                                  16               1.     The Motion is granted in part and denied in part for the reasons set forth in the

                                                                  17 tentative ruling for the July 27, 2021 hearing posted online on the Court's website before the

                                                                  18 hearing, a copy of which is attached hereto as Exhibit "1";
                                                                  19               2.     The deadline for the Plan Trustee to commence adversary proceedings to allege

                                                                  20 claims subject to deadlines under 11 U.S.C. §§ 546 and 549 is extended to and including

                                                                  21 December 6, 2021 without prejudice to the Plan Trustee's rights to seek further extensions of the

                                                                  22 deadlines under 11 U.S.C. §§ 546 and 549; and

                                                                  23 ///

                                                                  24 ///

                                                                  25 ///

                                                                  26 ///
                                                                  27

                                                                  28

                                                                       2877881.1                                             2                                            ORDER
                                                                 Case 2:18-bk-11475-RK          Doc 670 Filed 07/30/21 Entered 07/30/21 15:32:50             Desc
                                                                                                  Main Document Page 3 of 7



                                                                   1               3.   The Motion's request to extend the deadlines to commence actions to allege non-

                                                                   2 bankruptcy claims subject to deadlines under 11 U.S.C. § 108(a) is denied without prejudice to the

                                                                   3 Plan Trustee's rights under applicable non-bankruptcy law, including the doctrine of equitable

                                                                   4 tolling, to commence actions to allege non-bankruptcy claims.

                                                                   5               IT IS SO ORDERED.

                                                                   6                                                   ###

                                                                   7

                                                                   8

                                                                   9

                                                                  10

                                                                  11
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                             3200 Park Center Drive, Suite 250




                                                                  12
                               Costa Mesa, California 92626




                                                                  13

                                                                  14

                                                                  15

                                                                  16

                                                                  17

                                                                  18
                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23
                                                                       Date: July 30, 2021
                                                                  24

                                                                  25

                                                                  26
                                                                  27

                                                                  28

                                                                       2877881.1                                         3                                          ORDER
 Case 2:18-bk-11475-RK        Doc 670 Filed 07/30/21 Entered 07/30/21 15:32:50             Desc
                                Main Document Page 4 of 7




                             United States Bankruptcy Court
                              Central District of California
                                        Los Angeles
                                Judge Robert Kwan, Presiding
                                  Courtroom 1675 Calendar

Tuesday, July 27, 2021                                                      Hearing Room     1675

2:00 PM
2:18-11475    Catherine Trinh                                                        Chapter 11

   #10.10     Cont'd hearing re: Motion to extend deadline to commence litigation
              fr. 7/13/21

                                  Docket       626

  Tentative Ruling:
      Updated tentative ruling as of 7/26/21. Grant in part and deny in part the plan
      trustee’s motion to extend deadline to commence litigation. First, grant the
      motion in part and extend the deadlines to file adversary proceedings to
      allege claims subject to deadlines under 11 U.S.C. §§ 546 and 549 to
      December 6, 2021 pursuant to the authority of the court to extend such
      deadlines for cause pursuant to Federal Rule of Bankruptcy Procedure
      9006(b). In re International Administrative Services, Inc., 408 F.3d 689 (11th
      Cir. 2005); In re Fundamental Long Term Care, Inc., 501 B.R. 784, 787-791
      (Bankr. M.D. Fla. 2013). Cause is shown under FRBP 9006(b) that the plan
      trustee only assumed his duties when the plan trust was created on the
      effective date of the confirmed plan of reorganization in this case confirmed
      on January 29, 2021, and the court determines that the plan trustee’s request
      for an extension of the deadlines for six months is reasonable because only
      having recently assumed his duties, he needs more time to independently
      review the claims and causes of action held by the plan trust to administer the
      plan trust for the benefit of creditors. Second, deny the motion in part and not
      extend the deadlines to file actions to allege claims subject to deadlines under
      11 U.S.C. § 108(a) because the court does not have authority to extend such
      deadlines which are expressly governed by nonbankruptcy law, and is not
      subject to extension pursuant to Federal Rule of Bankruptcy Procedure
      9006(b) which is applicable to deadlines set by the FRBP and court orders. In
      re Health Support Network, Inc., Case No. 8:15-bk-10966-MGW, 2018 WL
      1621027 (Bankr. M.D. Fla. Mar. 30, 2018), slip op. at *2-3; but see, In re
      Campbellton-Graceville Hospital Corp., 616 B.R. 177, 186-189 (Bankr. M.D.
      Fla. 2019) (expressing a contrary view in dicta). 11 U.S.C. §108(a) provides
      that if applicable nonbankruptcy law, an order entered in a nonbankruptcy
      proceeding or an agreement fixes a period which the debtor may commence
      an action, and such period had not expired before the petition was filed, the
      trustee may commence such action only before the later of such period,

7/26/2021 11:06:31 AM                       Page 17 of 24
 Case 2:18-bk-11475-RK       Doc 670 Filed 07/30/21 Entered 07/30/21 15:32:50           Desc
                               Main Document Page 5 of 7




                           United States Bankruptcy Court
                            Central District of California
                                       Los Angeles
                               Judge Robert Kwan, Presiding
                                 Courtroom 1675 Calendar

Tuesday, July 27, 2021                                                   Hearing Room      1675

2:00 PM
CONT...        Catherine Trinh                                                        Chapter 11
      including any suspension of such period on or occurring after the
      commencement of the case or two years after the order for relief. Thus, the
      trustee is given a two year extension of time to commence litigation on
      nonbankruptcy law claims, or if the time period under applicable
      nonbankruptcy law has not expired, whichever is later. The court disagrees
      with the plan trustee’s proposition that the deadlines under 11 U.S.C. §108(a)
      may be extended as necessary to carry out the provisions of the Bankruptcy
      Code pursuant to 11 U.S.C. §105(a), arguing that the purpose of 11 U.S.C. §
      108(a) "to give the trustee or debtor sufficient time to decide whether to start a
      lawsuit," citing, Seawinds v. Nedlloyd Lines, B.V., 80 B.R. 181, 189 (N.D. Cal.
      1987)(dicta as court found 11 U.S.C. §108(a) inapplicable in that case). The
      statute carries out that purpose by providing an automatic two year extension
      for the trustee to make such decision or more time, if the limitations period
      under applicable nonbankruptcy law, an order entered in a nonbankruptcy
      proceeding or an agreement has not otherwise expired. But for the two year
      initial extension of the limitations period to commence actions on
      nonbankruptcy law claims, 11 U.S.C. §108(a) does not authorize any other
      extensions of the deadlines, stating that the deadlines are fixed by applicable
      nonbankruptcy law, an order entered in a nonbankruptcy proceeding or an
      agreement. Allowance of an extension of the deadlines under 11 U.S.C. §
      108(a) as requested by the plan agent would contravene the express
      command of the statute that the deadlines are fixed by applicable
      nonbankruptcy law, an order entered in a nonbankruptcy proceeding or an
      agreement. Law v. Siegel, 571 U.S. 415, 421 (2014) ("In exercising those
      statutory [i.e., 11 U.S.C. § 105(a)] and inherent powers, a bankruptcy court
      may not contravene specific statutory provisions."). The plan trustee’s
      reliance on the Eleventh Circuit’s opinion in International Administrative
      Services as supporting his position is misplaced because the court in that
      case did not address 11 U.S.C. §108(a). The suggestion by the court in
      Campbellton-Graceville Hospital Corp. that the International Administrative
      Services opinion should not be read narrowly to preclude extensions of the
      deadlines under 11 U.S.C. §108(a) as held by the court in Health Support
      Network is only that, a suggestion. As to whether the rationale of International
      Administrative Services may apply to 11 U.S.C. §108(a) in that nonbankruptcy
      law claims may be brought by adversary proceedings pursuant to Federal
      Rules of Civil Procedure 7001 and 7003, and therefore the deadlines under
      11 U.S.C. §108(a) may be extended if such claims are brought by adversary

7/26/2021 11:06:31 AM                     Page 18 of 24
 Case 2:18-bk-11475-RK       Doc 670 Filed 07/30/21 Entered 07/30/21 15:32:50             Desc
                               Main Document Page 6 of 7




                            United States Bankruptcy Court
                             Central District of California
                                       Los Angeles
                               Judge Robert Kwan, Presiding
                                 Courtroom 1675 Calendar

Tuesday, July 27, 2021                                                   Hearing Room       1675

2:00 PM
CONT...       Catherine Trinh                                                          Chapter 11
      proceedings as suggested by the court in Campbellton-Graceville Hospital
      Corp., the court disagrees as one, the Eleventh Circuit never addressed 11
      U.S.C. § 108(a) in International Administrative Services; two, the standard for
      fixing the limitations periods under 11 U.S.C. §108(a) is governed by
      nonbankruptcy law, and application of Federal Rule of Bankruptcy Procedure
      9006(b) for such an extension would conflict with the express statutory
      standard of 11 U.S.C. §108(a) of nonbankruptcy law; three, it would not be for
      this court to make such extension under 11 U.S.C. §108(a) since the statutory
      language refers only to applicable nonbankruptcy law, orders entered in a
      nonbankruptcy proceeding (i.e., orders by a court other than the bankruptcy
      court) or an agreement, see, In re Health Support Network, Inc., slip op. at *
      2-3, and there is no binding authority in the Ninth Circuit on the issue, so the
      court is inclined to adhere to the express statutory language of 11 U.S.C. §
      108(a) which provides that nonbankruptcy law governs the fixing of the time
      periods under 11 U.S.C. 108(a) other than the two-year automatic
      extension.

      Appearances are required on 7/27/21, but counsel and self-represented
      parties must appear through Zoom for Government in accordance with the
      court's remote appearance instructions.

      Prior tentative ruling as of 7/10/21. The court set forth its tentative ruling in
      the order entered on 6/30/21 indicating that based on In re Health Support
      Network, Inc., 2018 WL 1621027 (Bankr. M.D. Fla. 2019), the court lacks
      authority to extend the statute of limitations on nonbankruptcy state law claims
      pursuant to FRBP 9006(b) and 11 U.S.C. 108 as requested by the plan
      trustee, but indicated that cause shown for granting a limited extension under
      FRBP 9006(b) as to claims subject to the statute of limitations under 11
      U.S.C. 546(a). Having reviewed the plan trustee's supplemental brief in
      response to the tentative ruling arguing that In re Health Support Network,
      Inc., misinterprets In re International Administrative Services, Inc., 408 F.3d
      689 (11th Cir. 2005) which held that FRBP 9006(b) may support enlargement
      of deadlines for filing adversary proceedings subject to the Federal Rules of
      Bankruptcy Procedure. The extension of deadlines permitted under 11 U.S.C.
      108 refers to applicable nonbankruptcy law, not the FRBP or an order of the
      court as permitted under FRBP 9006(b). The court thus respectfully
      disagrees with the plan trustee that the court in In re Health Support Network

7/26/2021 11:06:31 AM                     Page 19 of 24
 Case 2:18-bk-11475-RK       Doc 670 Filed 07/30/21 Entered 07/30/21 15:32:50            Desc
                               Main Document Page 7 of 7




                            United States Bankruptcy Court
                             Central District of California
                                        Los Angeles
                                Judge Robert Kwan, Presiding
                                  Courtroom 1675 Calendar

Tuesday, July 27, 2021                                                    Hearing Room       1675

2:00 PM
CONT...       Catherine Trinh                                                           Chapter 11
      misinterpreted 11 U.S.C. 108 and FRBP 9006 because his analysis does not
      account for the statutory language of 11 U.S.C. 108 that recognizes that the
      deadlines for the assertion of nonbankruptcy law claims are either two years
      after the order for relief or the end of the period under applicable
      nonbankruptcy law, which are otherwise matters of applicable nonbankruptcy
      law, and not matters of the FRBP or by order of the bankruptcy court. That
      other courts have allowed extensions of the deadlines under 11 U.S.C. 108
      pursuant to FRBP 9006 in uncontested proceedings or without legal analysis
      does not make it right. Thus, the court in In re Health Support Network was
      right in not allowing an extension of deadlines under 11 U.S.C. 108 as to
      nonbankruptcy causes of action pursuant to FRBP 9006(b) under In re
      International Administrative Services after allowing it in a prior decision in In re
      Fundamental Long Term Care, Inc., 501 B.R. 784 (Bankr. M.D. Fla. 2013). It
      is better to "'fess up" and confess error than continuing to make it. It may well
      be that there may be a remedy under applicable nonbankruptcy law, such as
      equitable tolling, as to extending deadlines in filing potential nonbankruptcy
      law claims that the estate possessed for purposes of 11 U.S.C. 108, but the
      court cannot extend such deadlines for a period of time based on FRBP
      9006(b) as requested by the plan trustee, even if no one else objects.
      Appearances are required on 7/13/21, but counsel and self-represented
      parties must appear through Zoom for Government in accordance with the
      court's remote appearance instructions.
                                    Party Information
  Debtor(s):
       Catherine Trinh                          Represented By
                                                  Alan W Forsley
                                                  Philip Kaufler
                                                  Steven R Fox




7/26/2021 11:06:31 AM                     Page 20 of 24
